On February 14, 2003, movant, Stark County Bar Association, filed a motion for an order to show cause why respondent should not be held in contempt for failure to comply with an order and subpoena duces tecum issued by the Board of Commissioners on Grievances and Discipline. On April 24, 2003, movant’s motion was granted to the extent that respondent show cause by written response within 20 days. On May 14, 2003, respondent filed a response to the show cause order. Upon consideration thereof,
IT IS HEREBY ORDERED by the court that respondent, Timothy M. Watterson, be, and hereby is, found in contempt. It is further ordered by this court that respondent appear at deposition.
IT IS FURTHER ORDERED, sua sponte, that service shall be deemed made on respondent by sending this order, and all other orders in this case, by certified mail to the most recent address respondent has given to the Attorney Registration Office.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
Resnick, J., would order respondent to show cause.